DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1. 4-20, 22-25 and 28 of U.S. Patent No. 10,661,963. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 10,661,963 contain every element of claims 1-27 of the instant application and as such anticipate claims 1-27 of the instant application.  Insofar as the claims of U.S. Patent No. 10,661,963 contain the first surface treatment comprising an application of ink and the second surface treatment comprising an ionization treatment, the structure implied by the product-by-process recitations “the application of ink occurs prior to the ionization treatment” (claim 1), “the first surface treatment occurs prior to the second surface treatment” (claim 14), and “an ionization treatment applied after the application of the ink” (claim 21) is met by the claims of U.S. Patent No. 10,661,963.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-27 are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Document No. 00/02782 to Smith et al., Patent Application Publication No. 2014/0105523 to Bazbaz, and Patent Application Publication No. 2005/0036716 to Geyer.
Regarding claim 1, Smith et al. discloses the claimed invention, except for a first side wall, and a second side wall wherein the first and second side walls are disposed on opposite sides of the front and back walls and connecting the front wall to the back wall; wherein each of the front wall, back wall, first side wall and second side wall comprise two layers further comprising (i) a first layer comprising a woven polymer, and (ii) a second layer comprising polymer film.  Bazbaz teaches that it is known in the to provide a first side wall (first side wall of bag 100k; Fig. 15; claim 16), and a second side wall (second side wall of bag 100k; Fig. 15; claim 16), wherein the first and second side walls are disposed on opposite sides of the front and back walls (first and second side walls which include gussets are shown on opposite sides of the front and back walls of the bag 100k; Fig. 15; claim 16) and connecting the front wall to the back wall (as shown; Fig. 15); wherein each of the front wall, back wall, first side wall and second side wall comprise two laminated layers (the front wall, back wall, first side wall, and second side wall includes first and second layers laminated together; Fig. 15; paragraphs [0020], [0027], [0068]) comprising (i) a first layer comprising woven polymer (first layer of woven polypropylene, polyester, or polyethylene strips which may be biaxially oriented; Fig. 15; paragraphs [0020], [0027], [0068]), and a (ii) a second layer comprising an polymer film (second layer of oriented polypropylene film or oriented polyethylene film; Fig. 15; paragraphs [0020], [0027], [0069]).  It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to make the Smith et al. bag with first and 
Furthermore, Smith et al. discloses the claimed invention, especially a portion of the interior surface portion of the back wall or a portion of the exterior surface portion of the front wall, or both, have been treated with a first surface treatment, wherein the first surface treatment comprises an application of an ink (peelably attached region 215; page 18, line 25 through page 19, line 6; page 21, lines 3-12).  However, Smith et al. does not disclose a second surface treatment comprising an ionization treatment.  Geyer teaches that it is known in the art to treat a surface of an analogous bag by ionization (corona discharge) in an area that has been applied with ink (paragraphs [0005] and [0022]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a second surface treatment comprising ionization in addition to a first surface treatment comprising an application of ink at a portion of the interior surface portion of the back wall or a portion of the exterior surface portion of the front wall, or both, in the Smith et al. bag, as in Geyer, in order to enhance the ink retaining characteristics of the bag material.  Insofar as the claim recites the first surface treatment and the second surface treatment can alternatively be received on “a portion of the interior surface portion of the front wall or a portion of the exterior surface portion of the back wall or both”,  providing a second surface treatment comprising ionization in addition to a first surface treatment comprising an application of ink at a portion of the interior surface portion of the back wall or a portion of the exterior surface portion of the front wall, or both, in the Smith et al. bag, as in Geyer and discussed above, meets the structure 
Regarding claim 2, making the Smith et al. bag with first and second opposed side walls and a first layer of woven polymer laminated to a second layer of polymer film, as in Bazbaz and discussed above, meets the recitation “the first layer comprises woven polymer strips.”
Regarding claim 3, making the Smith et al. bag with first and second opposed side walls and a first layer of woven polymer laminated to a second layer of polymer film, as in Bazbaz and discussed above, meets the recitation “the second layer comprises an oriented polymer film.”
Regarding claim 4, Smith et al. discloses the first end of the bag is sealed with an adhesive (page 18, lines 22-24).
Regarding claim 5, Smith et al. discloses the first end of the bag is sealed without an adhesive (page 18, 25-29).
Regarding claim 6, Smith et al. discloses the first end of the bag further comprises an easy open feature in the front wall, wherein the easy open feature is covered by the sealed closure.
Regarding claim 7, Smith et al. discloses the comprises a line of weakness formed in the front face which may be ruptured to form the mouth of the bag (page 7, lines 1-3), which meets the recitation “weakened area…through or partially through the first layer, the second layer, or both the first layer and second layer of the front or back wall of the bag.”  However, it is uncertain if the line of weakness in Smith et al. comprises a plurality of cuts or perforations, or both.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the line of weakness as a plurality of cuts or perforations, or both, in the modified Smith et al. bag, since it was known in the bag art that a plurality of cuts or perforations, or both, provide a line of weakness.
Regarding claim 8, Smith et al. discloses the claimed invention, especially making the line of weakness as a plurality of cuts or perforations, or both, in the modified Smith et al. bag, 
Regarding claim 9, Smith et al. discloses the claimed invention, especially making the line of weakness as a plurality of cuts or perforations, or both, in the modified Smith et al. bag, as discussed above.  However, it is uncertain if the plurality of cuts or perforations, or both, define a tab.  It would have been an obvious matter of design choice before the effective filing date of the claimed invention to make the plurality of cuts or perforations, or both, define a tab or whatever form or shape was desired or expedient in the modified Smith et al. bag, since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.
Regarding claim 10, having met the claimed bag structure of claim 1, Smith et al., Bazbaz, and Geyer, as discussed above, meets the structure implied by the functional recitation 
Regarding claim 11, Smith et al. and Bazbaz disclose the claimed invention, as discussed above, except for each of the front wall, the back wall, the first side wall, and the second side wall further comprise a third layer, and wherein the third layer comprises a polymer film and laminates the first layer and the second layer together.  Bazbaz further teaches an analogous bag formed of laminated polymers, wherein a third layer is positioned between the first and second layers (paragraph [0026]).  Therefore, providing each of the front wall, the back wall, the first side wall, and the second side wall of the modified Smith et al. bag with a third layer, wherein the third layer comprises a polymer film and laminates the first layer and the second layer together, as in Bazbaz, in order to render the bag suitable for food, animal food, or other bulk items including liquids, solids, powders, chemicals or the like (Bazbaz; paragraphs [0008], [0074]), and be able to be manufactured more quickly and less costly than conventional woven bags while still providing the strength and durability and reducing the potential for tearing, damage, infestation, and loss of contents (Bazbaz; paragraphs [0029], [0030]).
Regarding claim 12, making the Smith et al. bag with first and second opposed side walls and a first layer of woven oriented polypropylene strips or oriented polyethylene strips laminated to a second layer of oriented polypropylene film or oriented polyethylene film, as in Bazbaz and discussed above, meets the recitation “the first layer and the second layer comprise the same material.”
	Regarding claim 13, Bazbaz further discloses the third layer can comprise a woven polymer, including, but not limited to, polypropylene, high density polyethylene, low density polyethylene, polyester, or any combination thereof.  The third layer can alternatively comprise a polymeric film, including, but not limited to, polypropylene, polyethylene, polyethylene terephthalate, polyamide, or any combination thereof.  The third layer can further comprises an oriented polymeric film, including, but not limited to, oriented polypropylene, biaxially-oriented 
Regarding claim 14, Smith et al. discloses the claimed invention, except for a first side wall, and a second side wall wherein the first and second side walls are disposed on opposite sides of the front and back walls and connecting the front wall to the back wall; wherein each of the front wall, back wall, first side wall and second side wall comprise two layers further comprising (i) a first layer comprising woven polyethylene strips, and (ii) a second layer comprising a polyethylene film.  Bazbaz teaches that it is known in the to provide a first side wall (first side wall of bag 100k; Fig. 15; claim 16), and a second side wall (second side wall of bag 100k; Fig. 15; claim 16), wherein the first and second side walls are disposed on opposite sides of the front and back walls (first and second side walls which include gussets are shown on opposite sides of the front and back walls of the bag 100k; Fig. 15; claim 16) and connecting the front wall to the back wall (as shown; Fig. 15); wherein each of the front wall, back wall, first side wall and second side wall comprise two laminated layers (the front wall, back wall, first side wall, and second side wall includes first and second layers laminated together; Fig. 15; paragraphs [0020], [0027], [0068]) comprising (i) a first layer comprising woven polyethylene strips which may be biaxially oriented (Fig. 15; paragraphs [0020], [0027], [0068]), and a (ii) a second layer comprising an oriented polyethylene film (Fig. 15; paragraphs [0020], [0027], [0069]).  It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to make the Smith et al. bag with first and second opposed side walls and a first layer of woven polyethylene strips laminated to a second layer of polyethylene film, as in 
Furthermore, Smith et al. discloses the claimed invention, especially a portion of the interior surface portion of the back wall or a portion of the exterior surface portion of the front wall, or both, have been treated with a first surface treatment, wherein the first surface treatment comprises an application of an ink (peelably attached region 215; page 18, line 25 through page 19, line 6; page 21, lines 3-12).  However, Smith et al. does not disclose a second surface treatment comprising an ionization treatment.  Geyer teaches that it is known in the art to treat a surface of an analogous bag by ionization (corona discharge) in an area that has been applied with ink (paragraphs [0005] and [0022]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a second surface treatment comprising ionization in addition to a first surface treatment comprising an application of ink at a portion of the interior surface portion of the back wall or a portion of the exterior surface portion of the front wall, or both, in the Smith et al. bag, as in Geyer, in order to enhance the ink retaining characteristics of the bag material.  Insofar as the claim recites the first surface treatment and the second surface treatment can alternatively be received on “a portion of the interior surface portion, a portion of the exterior surface portion, or both”,  providing a second surface treatment comprising ionization in addition to a first surface treatment comprising an application of ink at a portion of the interior surface portion of the back wall or a portion of the exterior surface portion of the front wall, or both, in the Smith et al. bag, as in Geyer and discussed above, meets the structure implied by the product-by-process recitation “wherein the first surface treatment occurs prior to the second surface treatment”.

Regarding claim 16, Smith et al. discloses the first end of the bag is sealed without an adhesive (page 18, 25-29).
	Regarding claim 17, having met the claimed bag structure of claim 1, Smith et al., Bazbaz, and Geyer, as discussed above, meets the structure implied by the functional recitation “wherein the sealed closure exhibits less than a 3% failure rate when the bag is subjected to a drop test in accordance with the ASTM D5276 standard.”
	Regarding claim 18, Smith et al. discloses the sealed closure further comprises a flap (along edge 213) formed from a portion of the back wall that is not sealed to the front wall.
	Regarding claim 19, Smith et al. discloses the flap extends along the width of the bag.
	Regarding claim 20, having met the claimed structure of the flap, as discussed above, the flap in Smith et al. meets the structure implied by the functional recitation “the sealed closure is adapted to be opened by pulling the flap.”
	Regarding claim 21, Smith et al. discloses the claimed invention, except for a first side wall, and a second side wall wherein the first and second side walls are disposed on opposite sides of the front and back walls and connecting the front wall to the back wall; wherein each of the front wall, back wall, first side wall and second side wall comprise two layers further comprising (i) a first layer comprising woven polypropylene strips, and (ii) a second layer comprising a polypropylene film.  Bazbaz teaches that it is known in the to provide a first side wall (first side wall of bag 100k; Fig. 15; claim 16), and a second side wall (second side wall of bag 100k; Fig. 15; claim 16), wherein the first and second side walls are disposed on opposite sides of the front and back walls (first and second side walls which include gussets are shown on opposite sides of the front and back walls of the bag 100k; Fig. 15; claim 16) and connecting the front wall to the back wall (as shown; Fig. 15); wherein each of the front wall, back wall, first side wall and second side wall comprise two laminated layers (the front wall, back wall, first side 
	Furthermore, Smith et al. discloses the claimed invention, especially a portion of the interior surface portion of the back wall or a portion of the exterior surface portion of the front wall, or both, have been treated with a first surface treatment, wherein the first surface treatment comprises an application of an ink (peelably attached region 215; page 18, line 25 through page 19, line 6; page 21, lines 3-12).  However, Smith et al. does not disclose a second surface treatment comprising an ionization treatment.  Geyer teaches that it is known in the art to treat a surface of an analogous bag by ionization (corona discharge) in an area that has been applied with ink (paragraphs [0005] and [0022]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a second surface treatment comprising ionization in addition to a first surface treatment comprising an application of ink at a portion of the interior surface portion of the back wall or a portion of the exterior surface portion of the front wall, or both, in the Smith et al. bag, as in Geyer, in order to enhance the ink retaining characteristics of the bag material.  Insofar as the claim recites the first surface treatment and the second surface treatment can alternatively be 
Regarding claim 22, Smith et al. discloses the first end of the bag is sealed with an adhesive (page 18, lines 22-24).
Regarding claim 23 Smith et al. discloses the first end of the bag is sealed without an adhesive (page 18, 25-29).
	Regarding claim 24, having met the claimed bag structure of claim 1, Smith et al., Bazbaz, and Geyer, as discussed above, meets the structure implied by the functional recitation “wherein the sealed closure exhibits less than a 3% failure rate when the bag is subjected to a drop test in accordance with ASTM D5276 including hanging a filled bag at 145°F for 72 hours followed by a 6 point drop test from a height of at least 4 feet, followed by storage at -27°F for 24 hours followed by another 6 point drop test from a height of at least 4 feet.”
	Regarding claim 25, Smith et al. discloses the sealed closure further comprises a flap (along edge 213) formed from a portion of the back wall that is not sealed to the front wall.
	Regarding claim 26, Smith et al. discloses the flap extends along the width of the bag.
	Regarding claim 27, having met the claimed structure of the flap, as discussed above, the flap in Smith et al. meets the structure implied by the functional recitation “the sealed closure is adapted to be opened by pulling the flap.”

Response to Arguments
Applicant's arguments filed 03/31/2021 have been fully considered but they are not persuasive.
	Regarding applicant’s remark that none of the applied references (U.S. Patent No. 10,661,963, Smith et al., Bazbaz, and Geyer) teach or suggest the occurrence/application of the ionization surface treatment following the ink treatment, the method of forming the bag is not germane to the issue of patentability of the bag itself.  Therefore, the product-by-process limitations “the application of ink occurs prior to the ionization treatment” (claim 1), “the first surface treatment occurs prior to the second surface treatment” (claim 14), and “an ionization treatment applied after the application of the ink” (claim 21) has been given little patentable weight.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.”   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 714.02 and MPEP 2163.06.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546.  The examiner can normally be reached on M-F; 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JES F PASCUA/Primary Examiner, Art Unit 3734